     Case 2:18-cv-02469-KJM-DMC Document 54 Filed 08/16/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                      FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   Louis Peets,                                           No. 2:18-cv-02469-KJM-DMC
12                              Plaintiff,                  ORDER
13           v.
14
     Brown, et al.,
15
                                Defendants.
16

17          The court previously granted plaintiff Louis Peets an extension of time by which to file a

18   notice of appeal. ECF No. 50. He now moves for clarification of that order. ECF No. 52. Mr.

19   Peets has already given notice of an appeal, however, ECF Nos. 51, 53, and the court can

20   perceive no lack of clarity in its previous order. The motion for clarification is denied.

21          IT IS SO ORDERED.

22   DATED: August 16, 2021.

23




                                                      1
